DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Naill on June 4, 2021.
The application has been amended as follows: 							Claim 1 now reads:
A tip for a nozzle of a fuel injector, the tip comprising:
a tip body, the tip body defining a longitudinal axis of the tip;
	a swirler, situated within the tip body, wherein the swirler includes a plurality of pre-swirl passages, wherein each one of the plurality of pre-swirl passages has a longitudinal axis which extends in both a radial and axial direction relative to the longitudinal axis of the tip;
	a feed annulus, wherein the feed annulus receives a flow of fuel from the plurality of pre-swirl passages, wherein the plurality of pre-swirl passages are configured and arranged such that the flow of fuel entering the feed annulus has a flow velocity having a tangential component;
	wherein the swirler includes a plurality of swirl chamber passages, the plurality of swirl chamber passages receiving the flow of fuel from the feed annulus, wherein each one of the plurality of swirl chamber passages includes a longitudinal axis which extends from the feed annulus to a swirl chamber in only the radial direction relative to the longitudinal axis of the tip; and
the swirl chamber,

Claim 9 now reads:
A tip for a nozzle of a fuel injector, the tip comprising:
	a tip body;
	a swirler contained within the tip body, wherein the swirler includes an inlet cavity for receiving a flow of fuel entering the tip body;
	a feed annulus in fluid communication with the inlet cavity and downstream from the inlet cavity relative to a direction of fuel flow through the tip;
	a swirl chamber in fluid communication with the feed annulus and downstream from the feed annulus relative to the direction of fuel flow through the tip;
	wherein the feed annulus is formed between an interior radially facing surface of the tip body and an exterior radially facing surface of the swirler; and
	wherein the feed annulus is at least one of axially upstream or radially outside of the swirl chamber relative to a longitudinal axis of the tip;
	wherein the feed annulus and the swirl chamber are in fluid communication via a plurality of swirl chamber passages, wherein each one of the plurality of swirl chamber passages includes a longitudinal axis which extends from the feed annulus to the swirl chamber in only the radial direction relative to a longitudinal axis defined by the tip.

Claim 12 is cancelled.

Claim 13 now reads:
The tip of claim 9, 

Claim 15 now reads:

	providing a swirler;
	providing a tip body;
	inserting the swirler into a passage of the tip body, the swirler having a plurality of pre-swirl passages and a plurality of swirl chamber passages;
	fixing the swirler within the passage of the tip body such that a feed annulus is formed between a radially interior facing surface of the tip body and a radially exterior facing surface of the swirler to place the plurality of pre-swirl passages in fluid communication with the plurality of swirl chamber passages;
	wherein each one of the plurality of swirl chamber passages include a longitudinal axis which extends from the feed annulus to a swirl chamber in only the radial direction relative to a longitudinal axis defined by the tip.

Claim 19 now reads:
The method of claim 16 .

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 1, 9, and 15, the closest prior art Werding (US 4,260,110), Ho et al. (US 6,186,417 B1) and Tate et al. (US 2,904,263) disclose almost all the structural limitations. However, the combination of these references fails to teach elements: “wherein the feed annulus and the swirl chamber are in fluid communication via a plurality of swirl chamber passages, wherein each one of the plurality of swirl chamber passages includes a longitudinal axis which extends from the feed annulus to the swirl chamber in only the radial direction relative to a longitudinal axis defined by the tip”.	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752